Title: To James Madison from James Sullivan, 17 February 1805
From: Sullivan, James
To: Madison, James


Sir
Boston 17th Feby 1805
The answer respecting the constitutional voters in Virginia is very satisfactory, and will be of great use here.
General Lincoln is unwell, he is advanced in life, and if our remarkably severe winter does not number and determine his days, as it has those of his co[n]tempor[ar]ies very generally, he will not be without a necessity to resign his office of collector for the port of Boston. That office is one of great emolument when compared with the highest salaries in the northern states. All the leading republicans this way will claim it for themselves, or through their own merits for their friends. The applications will be numerous, some one of them ought to be indulged, the others will be disappointed of course. I have no friend that wants it. But the republicans here have unanimously, in caucus, agreed not to hold Mr. Gerry up as a candidate for Governor this year; they had no objection but the fear of not obtaining a vote for him. Perhaps they will succeed no better in the candidate they have proposed. The Gentleman has suffered very much in a long and firm opposition to a Tyrannical party here, and to remunerate him and mortify them I should be glad to have him noticed by the national government, in some manner, which will appear to be obviously proper. He is not fit for any of the law departments. His familys. situation, I imagine, would render a foreign business ineligeble to him. He had a liberal education, was bread a merchant, and has been much in public life. He lives about three miles out of town, could come in every morning, and the emoluments of the office would be very convenient to him. I have no authority to say he would accept it, I never spoke him, or he to me on the subject, nor have I ever heard any other person mention him. I suppose he will not ask for it if he wants it; but among the throng who stand on tip toe to be appointed I know of none whose appointment would honor and serve the Government so much as his. I am Sir with the best intentions to the administration and the greatest respect to you Your very humble Servant
Ja Sullivan
